Beck, Presiding Justice.
The court did not err in rendering the judgment excepted to. The right of the plaintiff in error to maintain its claim and recover thereon depended upon the question whether the contract between Public Indemnity Company and International Reinsurance Corporation was valid, or was invalid on the ground of fraud. Although the parties to this case are very numerous, and the record is very long, and the documents numerous and lengthy, there is nothing in the record to show that the contract referred to was invalid for the reasons alleged. The court properly rendered the decree excepted to.

Judgment affirmed.


All the Justices concur.